United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.M., Appellant
and
U.S. POSTAL SERVICE, CHICAGO BULK
MAIL CENTER, Forest Park, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2221
Issued: July 28, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 6, 2008 appellant filed a timely appeal from a July 8, 2008 merit decision of
the Office of Workers’ Compensation Programs denying a schedule award. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that he sustained permanent impairment due to
his bilateral carpal tunnel syndrome entitling him to a schedule award.
FACTUAL HISTORY
On December 18, 2003 appellant, then a 47-year-old parcel post keyer and clerk, filed an
occupational disease claim (Form CA-1) alleging that he sustained carpal tunnel syndrome due
to his employment duties, including keying mail in the key station and performing repetitive
motions of throwing mail from the slide to the sacks and tossing the sacks into containers while
working the rotary. He realized that his condition was due to these duties on September 8, 2003.
The Office accepted appellant’s claim for bilateral carpal tunnel syndrome.

On December 8, 2004 appellant filed a claim for a schedule award (Form CA-7). By
letter dated December 15, 2004, the Office requested that he submit a physician’s opinion
establishing that he had reached maximum medical improvement. Appellant subsequently
submitted a December 4, 2004 medical note from a physician with an illegible signature
diagnosing cervical radiculopathy and low back pain.
The case lay dormant until November 16, 2007, when appellant filed a request for a
schedule award due to his carpal tunnel syndrome.
By letter dated December 4, 2007, the Office notified appellant that he was required to
submit a physician’s opinion establishing that he had reached maximum medical improvement,
as well as an evaluation regarding his loss of function in conformance with the American
Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides), fifth
edition.1
On two CA-1303 forms dated April 2, 2008, Dr. D. Skias, a Board-certified psychiatrist
and neurologist, stated that appellant reached maximum medical improvement for his right and
left carpal tunnel syndrome on March 1 and July 1, 2008 respectively. On the forms he listed
that appellant sustained 10 percent permanent impairment of the upper extremity due to loss of
function from decreased strength and 50 percent permanent impairment of the upper extremity
due to loss of function resulting from sensory deficit, pain or discomfort. Dr. Skias did not
reference the A.M.A., Guides.
By letter dated April 24, 2008, the Office requested that appellant submit a copy of all his
medical records from December 23, 2003 to present, which would be forwarded to an Office
medical adviser for review.
Appellant submitted medical records addressing his carpal tunnel syndrome and other
unrelated conditions, including cervical and lumbar radiculopathy and cubital tunnel syndrome.
In a June 8, 2005 progress note, Dr. Carl N. Graf, a Board-certified orthopedic surgeon, noted
that appellant experienced bilateral weakness since September 2003. Physical examination
revealed 5/5 strength through the bilateral upper extremity and negative Tinel’s sign at the elbow
and wrist. Dr. Graf opined that chronic neurogenic changes in the right first dorsal interrosseous,
flexor carpi radialis and triceps could be secondary to chronic right C7, C8 and T1 radiculopathy
or a chronic neuropathic process secondary to hepatitis C.
An October 2, 2007
electromyography (EMG) scan showed no electrical evidence of carpal tunnel syndrome in either
hand.
On June 13, 2008 the Office referred the record to an Office medical adviser,
Dr. David H. Garelick, a Board-certified orthopedic surgeon. It requested an opinion on whether
appellant sustained any permanent impairment in accordance with the A.M.A., Guides, fifth
edition, due to his bilateral carpal tunnel syndrome.
In a June 16, 2008 medical report, Dr. Garelick concluded that appellant did not sustain
any ratable impairment to his upper extremities. He discounted the impairment rating of
1

A.M.A., Guides (5th ed. 2001).

2

Dr. Skias on the basis that there was no accompanying narrative addressing the basis for his
findings of impairment. Dr. Garelick opined that the October 2, 2007 EMG found no electrical
evidence of carpal tunnel syndrome in either hand. A June 8, 2005 note from Dr. Graf found full
strength in the bilateral upper extremities and a negative Tinel’s test, which supported that
appellant did not sustain any permanent impairment. Dr. Garelick set the date of maximum
medical improvement as October 2, 2007, the date of the EMG.
By decision dated July 8, 2008, the Office denied appellant’s claim for a schedule award
relying on Dr. Garelick’s medical opinion finding no permanent impairment.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act2 and its
implementing regulations3 set the number of weeks of compensation payable to employees
sustaining permanent impairment from the loss, or loss of use, of scheduled members or
functions of the body. However, the Act does not specify the manner in which the percentage of
loss shall be determined. For consistent results and to ensure equal justice under the law to all
claimants, good administrative practice necessitates the use of a single set of tables so that there
may be uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by
the implementing regulations as the appropriate standard for evaluating schedule losses.4
ANALYSIS
The issue is whether appellant established that he sustained any permanent impairment
due to his bilateral carpal tunnel syndrome, entitling him to a schedule award. The Board finds
that appellant has not established impairment of either upper extremity based on this accepted
condition.
Appellant submitted two completed CA-1303 forms from Dr. Skias, indicating that he
sustained 10 percent impairment of both upper extremities due to decreased strength and 50
percent impairment due to sensory deficit, pain or discomfort. The Office medical adviser,
Dr. Garelick, determined that this rating was of diminished probative value because Dr. Skias
provided no accompanying narrative. He noted that an October 2, 2007 EMG was negative for
evidence of carpal tunnel syndrome in either hand. In a June 8, 2005 medical report, Dr. Graf
found full strength to appellant’s upper extremities and a negative Tinel’s sign. Dr. Garelick
opined that neurogenic changes in the hands may be due to cervical radiculopathy or related to
hepatitis C, to support his opinion that appellant did not sustain a ratable permanent impairment
to the upper extremities.
The Board finds the medical evidence of record insufficient to establish that appellant
sustained any impairment of his upper extremities due to his carpal tunnel syndrome. The
2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404.

4

See id. See also James Kennedy, Jr., 40 ECAB 620 (1989); Charles Dionne, 38 ECAB 306 (1986).

3

June 8, 2005 medical reports and October 2, 2007 EMG fail to show that appellant has any
ongoing symptoms of carpal tunnel syndrome and suggest that any neurogenic changes were
related to a nonwork-related condition. This evidence does not support appellant’s claim that his
carpal tunnel syndrome caused permanent impairment to either upper extremity.5
The rating of Dr. Skias failed to provide any information supporting his determination of
upper extremity impairment. He did not list any findings of his physical examination or explain
how he calculated impairment in accordance with the A.M.A., Guides. Thus, the Board finds
that Dr. Skias’ opinion is of diminished probative value.6
The Office procedure manual and Board precedent provide that in obtaining medical
evidence required for a schedule award, the evaluation made by the attending physician must
include a detailed description of the impairment, including, where applicable, the loss in degree
of motion of the affected member or function, the amount of any atrophy or deformity, decreases
in strength or disturbance of sensation, or other pertinent description of the impairment. The
description must be in sufficient detail so that the claims examiner and others reviewing the file
will be able to clearly visualize the impairment with its resulting restrictions and limitations.7
Dr. Skias did not include any findings on examination to support his opinion that appellant
sustained a permanent impairment to his upper extremities resulting from the employmentrelated carpal tunnel syndrome. He merely listed that appellant sustained 10 percent impairment
due to decreased strength and 50 percent impairment due to sensory deficit, pain or discomfort.
Dr. Skias did not include any findings regarding the amount of loss of strength, how he
determined sensory deficit or pain or how his ratings were in conformance with the A.M.A.,
Guides. Because this report does not allow persons reviewing the file to clearly visualize the
impairment with its resulting restrictions and limitations, the Board finds that it is insufficient to
establish permanent impairment.8
CONCLUSION
The Board finds that appellant did not establish that he sustained a permanent impairment
of his upper extremities due to his carpal tunnel syndrome.

5

Schedule awards are only payable for loss of function due to an accepted employment injury. See Philip N.G.
Barr, 33 ECAB 948 (1982).
6

See Arch M. Kincaid, 13 ECAB 482 (1962) (where the Board held that a medical report that did not contain
specific findings was inadequate to support a conclusion of permanent impairment).
7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Evaluation of Schedule Awards, Chapter 2.808.6
(August 2002). See Joseph D. Lee, 42 ECAB 172 (1990).
8

See A.L., 60 ECAB ___ (Docket No. 08-1730, issued March 16, 2009).

4

ORDER
IT IS HEREBY ORDERED THAT the July 8, 2008 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: July 28, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

